                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    RICHARD HUGH YOUNKMAN                             §
                                                      § Civil Action No. 4:18-CV-568
    v.                                                § (Judge Mazzant/Judge Nowak)
                                                      §
    JOHN PAYTON, JUSTICE OF THE                       §
    PEACE, PRECINCT 3, PLACE 2, ET AL.                §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On August 20, 2018, the report of the Magistrate Judge (Dkt. #7) was entered containing proposed

    findings of fact and recommendations that Plaintiff’s “Emergency [Motion for] Restraining Order

    Injunction to Block State Court from Moving Forward with the Foreclosure and Eviction while

    my Motion to Challenge Jurisdiction is Pending, and Request for Emergency Hearing on the

    Matter in this Court” (“Emergency Motion”) (Dkt. #2) be DENIED.

.          Having received the report of the Magistrate Judge, and no objections thereto having been

    timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

           It is, therefore, ORDERED that Plaintiff’s Emergency Motion (Dkt. #2) is DENIED.

            SIGNED this 5th day of October, 2018.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
